                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

RANDALL B. CAUSEY                                                                     PLAINTIFF

V.                                                       CAUSE NO. 3:18-CV-181-CWR-LRA

A.W. CARLTON, et al.                                                             DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Reports and Recommendations of United

States Magistrate Judge Linda R. Anderson, which were signed and entered on February 20,

2020. Docket Nos. 92, 93. The Reports and Recommendations clearly notified the parties that

failure to file written objections to the findings and recommendations contained therein within 14

days after service would bar further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Reports and Recommendations as the Order of this Court. Accordingly, the

motions to dismiss filed by Defendants Nurse Scott and Dr. Chambers are granted, and the

complaint against them is dismissed with prejudice.

       SO ORDERED, this the 30th day of March, 2020.


                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE
